DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 07/19/2018 has been received and placed of record.  Accordingly, claims 13-24 and claims 1-12 and 25-27 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim is rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. The generalization of reciting “means” to perform the method of claim 1 is vague and indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to machine-readable storage medium, which can be “an electronic memory device” and “the like” as defined in [0094] of the instant application. Such “the like” does not exclude the possibility of being a transitory storage medium which is interpreted as software per se and thus, not a patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-12 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al (US 2014/0204893; art cited by applicant).
Regarding independent claim 1, Horiuchi teaches a method for controlling data retransmission in a multi-user system ([0050]), the method comprising: determining whether data transferred by any of multiple users are received unsuccessfully, wherein 
Regarding independent claim 25, the claim is a corresponding apparatus claim and recites similar subject matter and therefore, similar rationale is applied as for claim 1.
Regarding dependent claim 2, Horiuchi further teaches wherein causing data retransmission comprises: selecting the first retransmission mode or the second retransmission mode for the data retransmission according to a predetermined scheme. 
Regarding dependent claim 7, Horiuchi further teaches assigning the same resource in the feedback channel to the multiple users. See [0050] - [0058] and figs. 3 and 4.
Regarding dependent claim 8, Horiuchi further teaches when data retransmission in the first retransmission mode is caused, sending positive feedback via the same resource to the multiple users, and triggering an adaptive retransmission for the users whose data are received unsuccessfully. See [0050] - [0058] and figs. 3 and 4.
Regarding dependent claim 9, Horiuchi further teaches when data retransmission in the second retransmission mode is caused, sending negative feedback via the same resource to the multiple users so that non-adaptive retransmission is triggering for the multiple users. See [0050] - [0058] and figs. 3 and 4.
Regarding dependent claim 10, Horiuchi further teaches wherein the feedback channel is a Physical Hybrid ARQ indicator Channel. See [0050] - [0058] and figs. 3 and 4.
Regarding dependent claim 11, Horiuchi further teaches wherein instructing adaptive retransmission for the users whose data are received unsuccessfully comprises: sending to the users whose data are received unsuccessfully, downlink control information with a new data indication not toggled. See [0050] - [0058] and figs. 3 and 4.
Regarding dependent claim 12, Horiuchi further teaches wherein the system is a Multi-User Multiple-input Multiple-Output system. See [0050] - [0058] and figs. 3 and 4.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US 2014/0204893; art cited by applicant).
Regarding dependent claim 27, Horiuchi teaches all subject matter claimed except for implementing the method of claim 1 into a computer or machine readable medium in order to carry out the invention. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the method of claim 1 into a computer or machine readable medium since it is just a matter of implementing the instructions into a computer or machine readable medium and such implementation would not involve any inventive feature in according to the modern computing technology.

	Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Terry et al (US 2007/0260956), Akkarakaran et al (US 2013/0229906), Novak et al (US 2014/0018116) and Stern-Berkowitz et al (US 2019/0191429) are cited because they are pertinent to the method and apparatus for controlling data retransmission in MIMO system. However, none of the cited references teaches or suggests the further arrangements of the dependent claims 3-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636